ClabicsoN, J.,
dissenting: C. S., 2494, reads as follows: “All unmarried male persons of sixteen years, or upwards, of age, and all unmarried females of fourteen years, or upwards, of age, may lawfully marry, except as hereinafter forbidden.”
C. S., 2495: “All marriages between a white person and a Negro or Indian, or between a white person and person of Negro or Indian descent to the third generation, inclusive, or between a Cherokee Indian of Robeson County and a Negro, or between'a Cherokee Indian of Robeson County and a person of Negro descent to the third generation, inclusive, or between any two persons nearer of kin than first cousins, or between a male person under sixteen years of age and any female, or between a female person under fourteen years of age and any male, or between persons either of whom has a husband or wife living at the time of such marriage, or between persons either of whom is at the time physically impotent, or is incapable of contracting from want of will or understanding, shall be .void: Provided, double first cousins may not marry; and provided further, that no marriage followed by cohabitation and the birth of issue shall be declared void after the death of either of the parties for any of the causes stated in this section, except for that one *702o£ tbe parties was a white person and the other a Negro or Indian, or of Negro or Indian descent to the third generation, inclusive, and for bigamy.”
C. S., 2496. “When the degree of kinship is estimated with a view to ascertain the right of kinspeople to marry, the half-blood shall be counted as the whole-blood: Provided, that nothing herein contained shall be so construed as to invalidate any marriage heretofore contracted in case where by counting the half-blood as the whole-blood the persons contracting such marriage would be nearer of kin than first cousins; but in every such case the kinship shall be ascertained by counting relations of the half-blood as being only half so near kin as those of the same degree of the whole-blood.”
C. S., 2497: “Persons, both or one of whom were formerly slaves, who have complied with the provisions of section five, chapter forty, of the acts of the General Assembly, ratified March tenth, one thousand eight hundred and sixty-six, shall be deemed to have been lawfully married.”
The above statutes were in force in this State for many years. The General Assembly of North Carolina, chapter 75, Public Laws 1928, changed the existing law and passed the following act:
“An act to prevent the Marriage of females under sixteen years of age, except by consent of parents or persons standing in relation of a parent and upon special license.

“The Generad Assembly of North- Carolina, do enact:

“SbctioN 1. That the word ‘fourteen’ in line two of section two thousand four hundred and ninety-four of the Consolidated Statutes be stricken out and the word ‘sixteen’ be inserted in lieu thereof; and that at the end of said section there be added the words: ‘Provided, that females over fourteen years of age and under sixteen years of age may marry under a special license to be issued by the register of deeds, which said special license shall only be issued after there shall have been filed with the register of deeds a written consent to such marriage, signed by one of the parents of the female or signed by that person standing in loco parentis to such female, and the fact of the filing of such written consent shall be set out in said special license.”
C. S., 4209, reads as follows: “If any person shall unlawfully carnally know or abuse any female child over twelve and under fourteen years old, who has never before had sexual intercourse with any person, he shall be guilty of a felony and shall be fined and imprisoned in the State’s prison, in the discretion of the court.”
At the same session of the Legislature this statute, which had been in force for many years, was changed as follows: Chapter 140, Public Laws 1923:
“An act to amend section 4209 of the Consolidated Statutes.

*703
"The General Assembly of North Carolina do enact:

SectioN 1. That section four thousand two hundred and nine of the Consolidated Statutes be and the same is hereby amended so as hereafter to read as follows:
“ ‘If any male person shall carnally know or abuse any female child, over twelve and under sixteen years of age, who has never before had sexual intercourse with any person, he shall be guilty of a felony and shall be fined or imprisoned in the discretion of the court; and any female person who shall carnally know any male child under the age of sixteen years shall be guilty of a misdemeanor and shall be fined or imprisoned in the discretion of the court: Provided, that if the offenders shall be married or shall thereafter marry, such marriage shall be a bar to further prosecution.’
“Sec. 2. That all persons charged with a violation of this act under the age of sixteen years shall be subject to the jurisdiction of the juvenile court and such other courts as may hereafter exercise such jurisdiction, and shall be classed as delinquents and not as felons: Provided, that where the offenders agree to marry, the consent of the parent shall not be necessary: Provided further, that any male person convicted of the violation of this act, who is under eighteen (18) years of age, shall be guilty of a misdemeanor only.”
The General Assembly of 1923, to protect the chastity and purity of the young, thoughtless female child from the insinuating arts of the seducer, the age of consent was raised from 14 to 16, and at the same session of the General Assembly the above statute was passed to prevent hasty marriages. It is a matter of common knowledge that the good women had battled before the General Assembly for long years to have the “age of consent” raised from 14 to 16 years.
The caption, or title, of the above act now being considered, is "An act to 'prevent the marriage of females under sixteen years of age except by consent of parents,” etc., and this consent must be in writing.
It is admitted on the record that this consent was never given by the parent — the mother in this case. The license, it is admitted, was procured by false and fraudulent representations on the part of defendant, as follows: “The defendant, Alvah Floyd Slack, on 9 December, 1927, induced the said infant, Iris C. Land, to leave the home of her mother and accompany him, together with one Ruth Sumners, to the office of the said S. B. Seymour, register of deeds at Camden Courthouse, Camden County, where the said defendant and said Ruth Sumners, a woman 23 years of age, applied to the said register of deeds for marriage license, where and when the defendant, with trickery, wilfully, fraudulently and unlawfully procured the said Ruth Sumners to assume the name of the infant, Iris C. Land, and that by such deceptive methods surrep*704titiously, fraudulently, knowingly, intentionally and unlawfully procured tbe issue of a marriage license to tbe defendant ■ and tbe said infant, Iris C. Land, at tbat time being only fifteen years of age and being very small of size, wbo was present in some part of tbe office at tbe time of tbe issuance of said license, but took no part in tbe application for said license, wbicb license was issued without any consent or permission from tbe parents or those wbo stood in loco parentis to tbe said Iris C. Land, and tbat no such consent or permission was written or authorized to be written on tbe face of tbe license as provided by law in making- such marriage valid, of parties between tbe ages of fourteen and sixteen. . . . Tbe said Ruth Sumners representing to tbe said register of deeds, tbat her name was Iris C. Land, and tbat she was tbe party entering into marriage with tbe defendant, and tbe defendant and tbe said Iris C. Land, accompanied by tbe said Ruth Sumners, took said license to a minister in Camden County, where and when a marriage ceremony was performed.”
Tbe mother immediately when tbe marriage was discovered rescued her female child and brings this action to nullify tbe marriage. Tbe question is not presented on tbe record of tbe female child living with defendant after she becomes 16 years of age and ratifying tbe transaction, but tbe mother, wbo bad tbe right to give or refuse written consent as next of friend, brings this action to nullify tbe unlawful marriage before she becomes 16 years of age. . Tbe written consent of tbe parent was a condition precedent to a lawful marriage and this was never given.
Tbe intent of tbe act of 1923 should be tbe polar star to guide, and construing this act with tbe prior acts in pari materia, I think this action can be maintained. To my mind if this action cannot be maintained, tbe useful purpose of tbe act of 1923 is practically destroyed. I think there was error in dismissing tbe action.